Citation Nr: 1709133	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due herbicide exposure.

2.  Entitlement to service connection for amputations of the left first, second, and fifth toes, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral foot numbness, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hypothyroidism.  

9.  Entitlement to service connection for a traumatic brain injury (TBI).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran requested a videoconference hearing before the Board when he submitted his VA Form 9 (substantive appeal) in December 2012.  In correspondence dated in January 2017, the Veteran was advised that he was scheduled for a videoconference hearing before the Board in February 2017.  The Veteran failed to report for the examination or provide good cause for his failure to report.  Consequently, the Board will proceed with adjudication of his appeal.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II is not attributable to his active duty service, including his claimed exposure to herbicides therein. 

2.  The Veteran's amputations of the left feet are not attributable to his active duty service or to a service-connected disability.  

3.  The Veteran's bilateral foot numbness is not attributable to his active duty service or to a service-connected disability. 

4.  The Veteran does not have PTSD which has been shown to have begun during service, been aggravated by service, or have otherwise resulted from the Veteran's active duty service.

5.  Symptoms of hearing loss were not chronic in service or continuous since service; hearing loss did not manifest to a compensable degree within one year of service separation; and the Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his active service, to include any noise exposure therein.

6.  Symptoms of tinnitus were not chronic in service; symptoms of tinnitus were not continuous since service; tinnitus did not manifest to a compensable degree within one year of service separation; and the Veteran's currently diagnosed tinnitus is not causally or etiologically related to his active service, to include any noise exposure therein.

7.  The Veteran's hypertension is not attributable to his active duty service.

8.  The Veteran's hypothyroidism is not attributable to his active duty service. 

9.  The Veteran's claimed TBI is not attributable to his active duty service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Criteria for service connection for amputations of the left toes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  Criteria for service connection for bilateral foot numbness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2016).

5.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

6.  Criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

7.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
 
8.  Criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

9.  Criteria for service connection for a TBI have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been associated with the claims file.  Additionally, the Veteran failed to report for his scheduled Board hearing.

The Veteran was also provided with a VA examinations/opinions with regard to the claims for hearing loss, tinnitus, hypertension, and hypothyroidism (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

With regard to the claims for entitlement to service connection for diabetes mellitus, PTSD, amputations of the left foot, bilateral foot numbness, and a TBI, while VA medical opinions were not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, with regard to diabetes mellitus, the Veteran contends that this disability presumptively resulted from exposure to herbicides in Vietnam.  The Veteran claims that his foot disabilities are secondary to diabetes mellitus.  There is no evidence that the Veteran has a current diagnosis of PTSD.  He indicated that his TBI was related to service but he did not provide any information relating to a head injury in service.  The Veteran has not claimed a continuity of symptoms of any of the disorders since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including diabetes mellitus, sensorineural hearing loss, tinnitus, and hypertension, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diabetes Mellitus, Type II

Historically, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II secondary to Agent Orange exposure in December 2010.  The claim was denied in a September 2011 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

The Veteran contends that he has diabetes mellitus, type II which warrants service connection on a presumptive basis.  Specifically, the Veteran alleges that he was exposed to herbicides in Vietnam during a period of active duty service.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for diabetes mellitus.  A report of medical examination conducted at the Veteran's entrance to service in February 1975, reflects that sugar and albumin were negative.  The Veteran denied sugar or albumin in urine on a report of medical history form prepared in conjunction with his entrance examination.  A report of medical examination conducted at the Veteran's separation from service in February 1979, reflects that sugar and albumin were negative.  

A review of the Veteran's DD214 (Report of Separation from Active Duty) reflects that the Veteran entered naval service in March 1975 (at the age of nineteen) and left service in March 1979.  The document reflects that the Veteran had zero years, months, and days of foreign and/or sea service and zero years, months, and days of prior active service.  The only commendation the Veteran received was a Good Conduct Medal.  

The Veteran submitted a claim for nonservice-connected pension benefits in July 2003.  At that time, he specifically denied serving in Vietnam.  He indicated that his dates of service were from February 1974 to February 1978.  

Associated with the claims file is an October 2003 VA Personnel Information Exchange System (PIES) response to a request for information.  The request was promulgated in August 2003 to determine whether the Veteran served in the Republic of Vietnam.  The response indicates that there was no evidence in the Veteran's personnel file to substantiate the Veteran's service in the Republic of Vietnam.

The Veteran submitted lay statements from his father and brother to substantiate his claim of exposure to herbicides in Vietnam.  In a statement dated in October 2012, the Veteran's brother, K.O., indicated that the Veteran served as a Naval Corpsman from 1971 to 1973, during which time he served in Vietnam aiding in Medivac situations.  He concluded that he believed the Veteran suffered from medical conditions related to his service in Vietnam and exposure to Agent Orange.  In a statement dated in October 2012, the Veteran's father, E.O., indicated that he consented to his sons wishes to join the Navy at age sixteen in 1970.  He noted that a flood ruined the documentation of his son's service.  He stated that his son served four tours in the Republic of Vietnam as a Naval Corpsman for the period from 1971 to 1973.  

Post-service treatment reports reflect the Veteran had a diagnosis of diabetes as early as July 2003.  In September 2012, the Veteran reported that he had been diagnosed with diabetes mellitus in January 1990.  

Associated with the claims file is a September 2016 administrative decision promulgated by the U.S. Army and Joint Services Records Research Center (JSRRC) which indicates that a review of the Veteran's complete file to include personnel records and service treatment reports show no evidence that the Veteran served prior to March 1975 nor do they show any sea service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus, including as due to exposure to herbicides.

As an initial matter, the Board finds that the Veteran did not serve in the Republic of Vietnam during the relevant period during which presumptive service connection may be granted for diabetes mellitus.  The Board acknowledges the statements of the Veteran, his brother, and his father regarding the Veteran's alleged service in Vietnam.  However, a review of the evidence of record, including personnel records and service treatment reports, does not substantiate the Veteran's claim of service in Vietnam.  As such, the Board has determined that the statements of the Veteran, his brother, and his father lack credibility.  Aside from the statements of the Veteran, his brother, and his father, which the Board has determined lack credibility, there is no objective evidence to substantiate the Veteran's service in Vietnam.  Consequently, service connection for diabetes mellitus on a presumptive basis as due to exposure to herbicides is not warranted.  

The Board will next discuss whether service connection is warranted on a direct basis.  

The Board finds that the competent evidence of record does not show a relationship between the Veteran's diabetes mellitus and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that diabetes mellitus is related to his period of service or that diabetes mellitus manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has diabetes mellitus related to his active service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not competent to provide the requisite etiology of the diabetes mellitus because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with diabetes mellitus.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his diabetes mellitus and his active service. 

Therefore, the lay statements regarding the Veteran's diabetes mellitus being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and the claim is denied. 

Amputation of Left Toes and Bilateral Foot Numbness

Historically, the Veteran submitted a claim of entitlement to service connection for amputation of several toes of the left foot and bilateral foot numbness secondary to Agent Orange exposure in December 2010.  The claim was denied in a September 2011 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

The Veteran claims that his amputation of the left toes and bilateral foot numbness is secondary to diabetes mellitus.  

A review of the Veteran's service treatment reports does not include any reference to complaints, findings, or treatment for any disability of the feet.  

A review of the Veteran's post-service VA treatment reports dated in June 2003 reflects that the Veteran's past medical history references left foot partial amputation in 1999.  The Veteran was noted to have a chronic left foot ulcer on the plantar surface.  As of August 2013, the Veteran was diagnosed with diabetic peripheral neuropathy of the feet.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for amputations of the left toes and bilateral foot numbness.  

As an initial matter, the Board notes that the Veteran has claimed that his amputations of the left toes and bilateral foot numbness are secondary to diabetes mellitus.  As indicated above, service connection for diabetes mellitus is not warranted.  Consequently, service connection for amputations of the left toes and bilateral foot numbness may not be granted on a secondary basis.  

Further, the Veteran did not have service in the Republic of Vietnam, and as such, service connection for peripheral neuropathy may not be granted on a presumptive basis.  

The Board will next discuss whether service connection is warranted on a direct basis.  

The Board finds that the competent evidence of record does not show a relationship between the amputations of the left toes and bilateral foot numbness and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that either disability is related to his period of service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for amputations of the left toes and bilateral foot numbness, and the claims are denied. 

PTSD

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Historically, the Veteran submitted a claim of entitlement to service connection for PTSD in December 2010.  The claim was denied in a September 2011 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  Of note, the Veteran did not submit a specific stressor upon which his PTSD diagnosis was based.  

A review of the Veteran's DD 214 reflects that the Veteran was awarded a Good Conduct Medal for his period of service.  There is no reference to any other medals or commendations.  Additionally, the document reflects that the Veteran did not have any foreign and/or sea service.  The Veteran's military occupation specialty (MOS) was a coronary care technician.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for any psychiatric disability.  Psychiatric evaluations conducted at the Veteran's February 1975 entrance examination and February 1979 separation examination were normal.  

Post-service VA outpatient treatment reports reflects that PTSD screens were negative in May 2004, July 2005, November 2006, May 2013, April 2014, February 2015, and April 2016.  In October 2011, the Veteran reported that he was diagnosed with PTSD at the Vet Center.  However, the Veteran did not provide a medical release for these records nor did he provide VA with these records.  

As an initial matter, the Board notes that there is no confirmed stressor upon which a diagnosis of PTSD could be based.  The Veteran did not provide any stressor statement.  Moreover, the Veteran's personnel records do not reflect combat service.  

Additionally, the medical evidence associated with the claims file does not reflect a diagnosis of PTSD at any time.  In fact, PTSD screens were negative on multiple occasions.  The cornerstone requirement for service connection for PTSD is a diagnosis of PTSD, as without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Considering all the evidence of record, the Board has determined that the Veteran does not have a diagnosis of PTSD related to his active duty service.  

To the extent the Veteran believes that he has PTSD from service, he lacks the medical training and expertise to address a complex medical question such as diagnosing a specific psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion alone is insufficient to establish that he has PTSD.

As described, the weight of the evidence is against a finding that the Veteran has warranted a diagnosis of PTSD at any time during the course of his appeal. Accordingly, the Veteran's claim for PTSD is denied. 

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Historically, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus in December 2010.  The claims were denied in a September 2011 rating decision.  The Veteran appealed the denial of his claims and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that the Veteran denied hearing loss and ear trouble on a report of medical history form prepared in conjunction with his February 1975 entrance examination.  At the Veteran's entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
10
LEFT
25
20
15
-
15

The records do not reflect any complaints, findings, or treatment for hearing loss or tinnitus.  At the Veteran's separation examination in February 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
8
LEFT
0
1
0
0
5

At an August 2011 VA audiological examination, the Veteran reported military noise exposure to small and heavy weapons fire.  He denied post service occupational and recreational noise exposure.  Puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
50
LEFT
15
10
15
30
40

Speech recognition testing was 94 percent in the left and right ears.  The Veteran reported constant bilateral tinnitus since service.  Following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner indicated that it is reasonable to assume that the Veteran was exposed to hazardous noise levels while in service.  He opined that the Veteran's hearing loss and tinnitus were not caused by or as a result of noise exposure during service.  The examiner's rationale was that the Veteran's discharge examination did not show that the Veteran sustained hearing damage during service as there was no significant threshold shift beyond normal variability.  

Post service VA treatment reports reflect that the Veteran reported tinnitus since service in October 2011.  In September 2013, the Veteran was noted to have been seen by an outside audiologist.  He was issued hearing aids in October 2013.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or bilateral tinnitus.  

At separation, the Veteran did not have a hearing loss disability in either ear, even under Hensley.  In fact, the Veteran's hearing acuity improved when comparing his entrance and separation audiograms.  Following service, the first medical evidence of a report of bilateral hearing loss and bilateral tinnitus came at the August 2011 VA audiological examination.  

As such, there is no medical evidence showing that either hearing loss or tinnitus were diagnosed for VA purposes (with regard to hearing loss) either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical. With regard to tinnitus, aside from the Veteran's statements since he filed his claim, there is no medical evidence that tinnitus has been continuous since service.  

To the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

With regard to tinnitus, lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation, such as reporting ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Board finds the Veteran's reports of tinnitus since service to not be credible.  This is so because there is no report of tinnitus until the Veteran submitted his claim for benefits.  Although the Veteran reported tinnitus since service at his VA examination and at VA in 2011, these statements were made after the Veteran submitted his claim for benefits.  Consequently, the Board finds the Veteran's statements to not be credible.  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's military noise exposure.

The August 2011 VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus was less likely than not due to military noise exposure.  The examiner provided a rationale for this conclusion.  There is no objective evidence to contradict this opinion.  

Furthermore, there is no evidence of the Veteran having met the criteria for a compensable rating for hearing loss and tinnitus within one year after service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to report that he experienced decreased hearing and tinnitus since service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation, such as reporting diminished hearing acuity or ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's opinion that his claimed hearing loss disability is related to active duty service is insufficient to provide the requisite etiology of the claimed disability because that matter requires medical expertise.  A lay person is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). The Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current bilateral hearing loss and tinnitus and service was less likely.  Therefore, the statements regarding his claimed hearing loss and tinnitus being related to active duty service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and bilateral tinnitus and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Hypertension

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Historically, the Veteran submitted a claim of entitlement to service connection for hypertension in December 2010.  The claim was denied in a September 2011 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any treatment for hypertension during service.  The Veteran's blood pressure was recorded as 130/88 at his February 1975 entrance examination and 146/90 at his February 1979 separation examination.  The Veteran was noted to have mild hypertension at his separation examination.  

VA treatment reports reflect that in July 2003, the Veteran presented for reports of vomiting and severe lower abdominal pain which was diagnosed as a renal stone.  He denied hypertension at that time.  At the Veteran's discharge following a five day hospital stay, the Veteran's blood pressure was reported to have been elevated during his hospital stay and he was started on Enalapril.  In March 2012, the Veteran's hypertension was reported to be well controlled.  

The Veteran was afforded a VA examination in August 2011, the Veteran was noted to be taking Lisinopril and Aspirin daily.  Blood pressure was recorded as 130/90, 136/84, and 130/94.  The Veteran was unsure when he was diagnosed with hypertension.  The examiner conducted a clinical evaluation which included a review of the claims file and relevant medical history and concluded that the Veteran's hypertension was less likely than not secondary to the elevated blood pressure noted at his separation from service.  The examiner's rationale was that the available medical records reflect that the Veteran did not have elevated blood pressure readings until 2003.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The only medical opinion of record indicates that it is less likely than not that the Veteran's hypertension is related to service, including the elevated blood pressure noted at the Veteran's separation from service.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  There is no competent evidence to contradict this opinion. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has hypertension related to his active service, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the hypertension because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his hypertension is related to his service is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim is denied.

Hypothyroidism

Historically, the Veteran submitted a claim of entitlement to service connection for hypothyroidism in December 2010.  The claim was denied in a September 2011 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for hypothyroidism.  Clinical evaluation of the throat and endocrine system was normal at the Veteran's entrance to and separation from service.  

Post service VA treatment reports reflect that the Veteran was noted to have a history of hypothyroidism in May 2012.  

In September 2016, a medical opinion was obtained from a VA clinician in order to ascertain the etiology of the claimed hypothyroidism.  The Veteran was noted to have indicated that he was told he had a goiter in service and he believes that his hypothyroidism is related.  The examiner reviewed the claims file and relevant medical evidence and indicated that there was no objective evidence of a goiter or hypothyroidism until December 2004 when a primary care provider at VA noted mild hypothyroidism.  The examiner noted that if the Veteran had a goiter in service, the goiter would have most likely manifested as an enlarging thyroid over twenty plus years since separation.  The examiner noted that there was no objective evidence that a goiter, hyperthyroidism, or hypothyroidism was diagnosed or treated during that time.  The practitioner concluded that in the absence of any objective clinical evidence of hypothyroidism in service, the current hypothyroid condition is less likely than not related to the Veteran's service.  The practitioner included reference to pertinent medical literature.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypothyroidism.

The Board finds that the competent evidence does not show a relationship between the Veteran's hypothyroidism and his period of active service.  The only medical opinion of record indicates that it is less likely than not that the Veteran's hypothyroidism is related to service.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  There is no competent evidence to contradict this opinion. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypothyroidism and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypothyroidism is related to his period of service. 

Although the Veteran contends that he has hypothyroidism related to his active service, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the hypothyroidism because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his hypothyroidism is related to his service is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypothyroidism, and the claim is denied.

TBI

Historically, the Veteran submitted a claim of entitlement to service connection for TBI in December 2010.  The claim was denied in a September 2011 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for any head trauma or brain injury.  The Veteran's February 1975 entrance examination and February 1979 separation examination reflects normal neurologic examinations.  

Post service VA treatment reports reflect that in January 2012, the Veteran underwent a neuropsychiatric evaluation at which time he was diagnosed with cognitive disorder.  The Veteran indicated that he was involved in heavy combat during service and explosions on the flight line in 1971.  No etiology for the diagnosed cognitive disorder was rendered.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a TBI.

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed TBI and his period of active service.  The Veteran has not submitted any medical evidence linking his claimed TBI and his active duty service.  The evidence indicates that the Veteran was diagnosed with a cognitive disorder in January 2012.  However, there is no opinion linking that diagnosis to service or to any event in service to include any alleged brain trauma.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of a TBI and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a TBI is related to his period of service.   
	
Although the Veteran contends that he has a TBI related to his active service, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the claimed TBI because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that he has a TBI which is related to his service is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a TBI, and the claim is denied.





ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due herbicide exposure is denied.

Entitlement to service connection for amputations of the left first, second, and fifth toe, to include as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for bilateral foot numbness, to include as secondary to diabetes mellitus, type II is denied.  

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypothyroidism is denied.  

Entitlement to service connection for a TBI is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


